Case 1:21-mc-00547 Document1 Filed 07/26/21 Page 1of1

AO 451 (Rev. 12/12) Clerk's Certification of a Judgment to be Registered in Another District

 

 

 

UNITED STATES DISTRICT COURT
for the

Northern District of California

Airtourist Holdings LLC et al

 

Plaintiff
Vv

. Crvil Action No. 4:17-cv-04989_ JS
HNA Group et al.

 

Defendant

See eee” eee” eee ee”

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) __—06/11/2021 .
T also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending

before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

Date: 1/22{2021 S
C.

   

Thelma Nudo
Signature of Clerk or Deputy Clerk
